Title: 21 Wednesday.
From: Adams, John
To: 


       Kept School.—I am now entering on another Year, and I am resolved not to neglect my Time as I did last Year. I am resolved to rise with the Sun and to study the Scriptures, on Thurdsday, Fryday, Saturday, and Sunday mornings, and to study some Latin author the other 3 mornings. Noons and Nights I intend to read English Authors. This is my fixt Determination, and I will set down every neglect and every compliance with this Resolution. May I blush whenever I suffer one hour to pass unimproved. I will rouse up my mind, and fix my Attention. I will stand collected within my self and think upon what I read and what I see. I will strive with all my soul to be something more than Persons who have had less Advantages than myself.
      